       Case 3:19-cv-01912-AWT Document 60 Filed 02/12/21 Page 1 of 12



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT


-------------------------------- x
STEFANIE CUNNINGHAM,             :
                                 :
          Plaintiff,             :
                                 :
               v.                :        Civil No. 3:19-cv-1912(AWT)
                                 :
METLIFE INSURANCE COMPANY,1 and :
METLIFE GROUP, INC.,             :
                                 :
          Defendants.            :
-------------------------------- x

                  ORDER RE PARTIAL MOTION TO DISMISS

      For the reasons set forth below, Defendant MetLife Group,

Inc.’s Partial Motion to Dismiss (ECF No. 42) is hereby GRANTED.

Counts Five and Six of the First Amended Complaint are

dismissed.

                              Legal Standard

      When deciding a motion to dismiss under Rule 12(b)(6), “the

allegations of the complaint should be construed favorably to

the pleader.” Scheuer v. Rhodes, 416 U.S. 232, 236 (1974).

Although a complaint “does not need detailed factual

allegations, a plaintiff’s obligation to provide the ‘grounds’

of his ‘entitle[ment] to relief’ requires more than labels and



1The court has been informed that the proper defendant is “MetLife Group,
Inc.” only, and that “MetLife Insurance Company” should not be a defendant.
However, the plaintiff requests that the caption not be changed because
according to her W-2 statement, she is employed by MetLife Insurance Company
and MetLife Group, Inc. See Am. Compl., ECF No. 36, ¶ 10.

                                      1
     Case 3:19-cv-01912-AWT Document 60 Filed 02/12/21 Page 2 of 12



conclusions, and a formulaic recitation of the elements of a

cause of action will not do.” Bell Atlantic Corp. v. Twombly,

550 U.S. 550, 555 (2007) (citing Papasan v. Allain, 478 U.S.

265, 286 (1986)) (on a motion to dismiss, courts “are not bound

to accept as true a legal conclusion couched as a factual

allegation”). “Nor does a complaint suffice if it tenders naked

assertions devoid of further factual enhancement.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at

557). “Factual allegations must be enough to raise a right to

relief above the speculative level, on the assumption that all

allegations in the complaint are true (even if doubtful in

fact).” Twombly, 550 U.S. at 555 (citations omitted). However,

the plaintiff must plead “only enough facts to state a claim to

relief that is plausible on its face.” Id. at 568. “The function

of a motion to dismiss is ‘merely to assess the legal

feasibility of the complaint, not to assay the weight of the

evidence which might be offered in support thereof.’” Mytych v.

May Dep’t Store Co., 34 F. Supp. 2d 130, 131 (D. Conn. 1999)

(quoting Ryder Energy Distribution v. Merrill Lynch Commodities,

Inc., 748 F.2d 774, 779 (2d Cir. 1984)). “The issue on a motion

to dismiss is not whether the plaintiff will prevail, but

whether the plaintiff is entitled to offer evidence to support

his claims.” United States v. Yale New Haven Hosp., 727 F. Supp.

784, 786 (D. Conn. 1990) (citing Scheuer, 416 U.S. at 232).

                                   2
     Case 3:19-cv-01912-AWT Document 60 Filed 02/12/21 Page 3 of 12



In its review of a motion to dismiss for failure to state a

claim, the court may consider “only the facts alleged in the

pleadings, documents attached as exhibits or incorporated by

reference in the pleadings and matters of which judicial notice

may be taken.” Samuels v. Air Transp. Local 504, 992 F.2d 12, 15

(2d Cir. 1993). “[I]n some cases, a document not expressly

incorporated by reference in the complaint is nevertheless

‘integral’ to the complaint and, accordingly, a fair object of

consideration on a motion to dismiss. A document is integral to

the complaint ‘where the complaint relies heavily upon its terms

and effect.’” Goel v. Bunge, Ltd., 820 F.3d 554, 559 (2d Cir.

2016) (quoting Chambers v. Time Warner, Inc., 282 F.3d 147, 153

(2d Cir. 2002)).

    Count Five: Intentional Infliction of Emotional Distress

     “In order for the plaintiff to prevail [on a claim for

intentional infliction of emotional distress], four elements

must be established. It must be shown: (1) that the actor

intended to inflict emotional distress; or that he knew or

should have known that emotional distress was a likely result of

his conduct; (2) that the conduct was extreme and outrageous;

(3) that the defendant's conduct was the cause of the

plaintiff's distress and (4) that the emotional distress

sustained by the plaintiff was severe.” Petyan v. Ellis, 200

Conn. 243, 253 (1986)(citation omitted.)

                                   3
     Case 3:19-cv-01912-AWT Document 60 Filed 02/12/21 Page 4 of 12



     The defendant contends that the plaintiff has not pled

facts that establish the second element, i.e. that the alleged

conduct was extreme and outrageous. The court agrees.

     “Liability for intentional infliction of emotional distress

requires conduct that exceeds all bounds usually tolerated by

decent society.” Carrol v. Allstate Ins. Co., 262 Conn. 433, 443

(2003). “Liability has been found only where the conduct has

been so outrageous in character, and so extreme in degree, as to

go beyond all possible bounds of decency, and to be regarded as

atrocious, and utterly intolerable in a civilized community.”

Id. “In the employment context, . . . routine employment action,

even if improperly motivated, does not constitute extreme and

outrageous behavior when the employer does not conduct that

action in an egregious and oppressive manner.” Miner v. Town of

Cheshire, 126 F. Supp. 2d 184, 195 (D. Conn. 2000). To be

tortious, the conduct must be “atrocious and utterly

intolerable.” Id.

     In Perodeau v. City of Hartford, the court observed, with

respect to a claim for intentional infliction of emotional

distress based on conduct in the workplace, that employees

“reasonably should expect to be subject to other vicissitudes of

employment, such as workplace gossip, rivalry, personality

conflicts and the like.” 259 Conn. 729, 757 (2002).




                                   4
     Case 3:19-cv-01912-AWT Document 60 Filed 02/12/21 Page 5 of 12



     “Whether a defendant's conduct is sufficient to satisfy the

requirement that it be extreme and outrageous is initially a

question for the court to determine.” Appleton v. Bd. of Educ.

of Town of Stonington, 254 Conn. 205, 210 (2000).

     The defendant denies the plaintiff’s factual allegations,

but for the purposes of the instant motion, the court must take

them as true.

     The plaintiff alleges that her supervisor, who is “a

biracial African-American,” asked her numerous personal

questions related to her race, including things such as “are you

the lightest one in your family,” “what is your hair texture,”

“how are you black,” “what is the race of your parents,” whether

the plaintiff is Puerto Rican (to which the plaintiff replied

that she is African American and that she does not talk about

race), about the differences in the texture of her hair and the

hair of her sisters, and about her complexion compared to the

complexion of her sisters. (Am. Compl., ECF No. 36, ¶ 15, 17,

18). The plaintiff alleges that her supervisor told a story, and

made at least one other statement, with sexual innuendo, and

that her supervisor shared that she had been a bully in school.

See id. at ¶ 23. The plaintiff also alleges that a different

employee in another part of the company (i.e., a cafeteria staff

member) “looked at the Plaintiff and made the comment ‘you are

not black enough.’” Id. at ¶ 19. In addition, the plaintiff

                                   5
      Case 3:19-cv-01912-AWT Document 60 Filed 02/12/21 Page 6 of 12



alleges that her supervisor and two other employees were making

fun of the plaintiff, i.e. laughing about her and mocking her,

because she asked a stupid question; the comments included “I

guess she’s not that bright,” and “what didn’t I get?” Id. at ¶

34.

      The plaintiff further alleges that her supervisor asked the

rest of the team how they felt “when Stefanie called them

racists,” but that the plaintiff never made this statement “as

quoted,” although she “did say at a prior team meeting that

there was a perception of a racial divide in the team.” Id. at ¶

66. The plaintiff alleges that she was told by others that her

supervisor made inappropriate comments: “Subsequently on June 8,

2018, at a UA team meeting Ms. Ryan told Plaintiff that Ms.

Tringo was talking about her vagina. Specifically, Ms. Tringo

was heard to say ‘Stefanie does not want to hear about my

vagina.’” Id. at ¶ 69.

      These factual allegations fall short of establishing

conduct that was extreme and outrageous. The plaintiff’s factual

allegations reflect conduct that is unacceptable in the

workplace, but not conduct that rises to the level of being

extreme and outrageous. In Savage v. Andoh, the court denied a

motion to strike after concluding that whether “a supervisor

making anti-Semitic comments to a Jewish employee constitutes

extreme and outrageous conduct” is something about which

                                    6
     Case 3:19-cv-01912-AWT Document 60 Filed 02/12/21 Page 7 of 12



“reasonable people could disagree.” No. CV075015657, 2008 WL

1914630, at * 3, 5 (Conn. Super. Ct. Apr. 11, 2008). After

reviewing other cases, the court found that “[t]here are . . .

several Connecticut cases in which the courts concluded that a

supervisor’s discriminatory comments to an employee based on the

employee’s race, religion, or ethnicity, could be considered

extreme and outrageous conduct.” Id. at *3. The court concluded

that “[t]hese cases share as common threads conduct that took

place in an employment context, where the tormentor was the

employee’s supervisor, who made derogatory comments to or about

the plaintiff directly corresponding to the plaintiff’s race or

ethnicity.” Id. at *4. For example, in Leone v. New England

Communications, the complaint alleged that “the owners of the

corporation referred to the plaintiff as ‘dago, wop, Father

Sarducci or Gimabroni,’ that they placed sexually offensive

comments and pictures on his computer, that they made comments

about his penis, his sexual performance, homosexuality and the

like. Such comments were also made to him about others who were

employed by his company, those with whom the company had contact

or who were customers of the defendant.” No. CV010509752S, 2002

WL 1008470, at *3 (Conn. Super. Ct. Oct. 31, 2017). The court

found that the conduct was extreme and outrageous. Also, in

Gonzalez v. Harte Subuaru, the complaint contained the following

allegations:

                                   7
     Case 3:19-cv-01912-AWT Document 60 Filed 02/12/21 Page 8 of 12



     [T]he plaintiff alleges that Lajoie stated: “You fu* *ing
     dumb Puerto Ricans, you mother fu* *ers are a bunch of low-
     lives, no good pieces of shi*, you can't clean the boat you
     came in. What makes you think you can clean a car?” In
     April of 2008, the plaintiff alleges that Lajoie stated:
     “You Puerto Ricans steal everything. There are a bunch of
     catalytic converters missing. It has to be you guys. If it
     was up to me, I'd get rid of your guys and hire white
     guys.” In October 2008, in front of several employees,
     Lajoie allegedly stated to the plaintiff: “Let me fu* *
     your wife. She has some big fu* *ing tits and she's light
     skinned. It will feel like I'm fu* *ing a white girl.” In
     November 2008, after inventory had been stolen from Harte,
     Lajoie allegedly accused the plaintiff of the theft in
     front of the plaintiff's minor son, stating: “I hope you
     know I'm going to blame you for the rims you Puerto Rican.
     You guys are always stealing. Good, now I have a reason to
     fire you guys.”

No. CV106011240S, 2010 WL 4722262 at *1 n.2 (Conn. Super. Ct.

Nov. 2, 2010).

     Here, while the plaintiff has alleged that her supervisor

asked her about matters relating to race, what is missing are

allegations showing that any of the questions or comments were

derogatory with respect to the plaintiff’s race, as opposed to

being questions that made the plaintiff uncomfortable because

she does not talk about race. To the extent the plaintiff relies

on the fact that her coworkers laughed at and mocked her,

misquoted her, and talked about her outside her presence, being

mocked, being misquoted, and being talked about--all on just

several occasions--does not rise to the level of being extreme

and outrageous even when these events are considered on a

cumulative basis. Nor do they rise to such a level even when


                                   8
     Case 3:19-cv-01912-AWT Document 60 Filed 02/12/21 Page 9 of 12



taken in combination with the plaintiff’s supervisor asking her

about matters related to race. Compare Vorvis v. S. New England

Tel. Co., 821 F. Supp. 851, 855 (D. Conn. 1993)(the plaintiff

suffered “almost every day for a period of over one year, and

included chastising, criticism, humiliation in front of

coworkers, threats to fire her, extra work assignments for the

purpose of causing anxiety, uncompensated work on weekends and

evenings, unwarranted vulgar remarks, and disciplinary actions

for matters beyond her control.”)

            Count Six: Breach of Implied Covenant of
                  Good Faith and Fair Dealing________

     “[I]t is axiomatic that the . . . duty of good faith and

fair dealing is a covenant implied into a contract or a

contractual relationship. . . . In other words, every contract

carries an implied duty requiring that neither party do anything

that will injure the right of the other to receive the benefits

of the agreement.” Renaissance Mgmt. Co. v. Connecticut Hous.

Fin. Auth., 281 Conn. 227, 240 (2007)(citation omitted). “The

covenant of good faith and fair dealing presupposes that the

terms and purpose of the contract are agreed upon by the parties

and that what is in dispute is a party's discretionary

application or interpretation of a contract term.” Id. “To

constitute a breach of [the implied covenant of good faith and

fair dealing], the acts by which a defendant allegedly impedes


                                   9
     Case 3:19-cv-01912-AWT Document 60 Filed 02/12/21 Page 10 of 12



the plaintiff's right to receive benefits that he or she

reasonably expected to receive under the contract must have been

taken in bad faith.” Id.

     [A]n action for breach of the covenant of good faith and
     fair dealing requires proof of three essential elements,
     which the plaintiff must duly plead: first, that the
     plaintiff and the defendant were parties to a contract
     under which the plaintiff reasonably expected to receive
     certain benefits; second, that the defendant engaged in
     conduct that injured the plaintiff's right to receive some
     or all of those benefits; and third, that when committing
     the acts by which it injured the plaintiff's right to
     receive benefits it reasonably expected to receive under
     the contract, the defendant was acting in bad faith.

Golek v. St. Mary's Hosp., No. CV085007118, 2008 WL 4151328, at

*10 (Conn. Super. Ct. Aug. 22, 2008).

     The defendant argues that this claim must be dismissed

because the plaintiff fails to allege any contractual right with

which it allegedly interfered. The court agrees.

     In opposition, the plaintiff argues:

     Plaintiff specifically relies on the following aspects of
     her Amended Complaint in opposition to Defendants’ motion
     to dismiss Count [Six]: Defendants’ own equal opportunity
     and anti-harassment policy; Plaintiff’s receipt of raises,
     bonuses and positive performance reviews and/or Defendants’
     failure to continue to award same to the Plaintiff;
     Defendants’ promises (and failures) to properly train
     Plaintiff for STD; Defendants’ efforts to depict Plaintiff
     as “difficult” following the filing of her CHRO complaint;
     Defendants’ reprimands of Ms. Tringo but wholesale failure
     to take corrective action to ensure the misconduct aimed at
     Plaintiff did not continue and their inadequate response to
     have Plaintiff and Ms. Tringo work out their differences;
     Defendants’ failure to promote Plaintiff; Defendants
     allowed Ms. Tringo to retaliate against Plaintiff for
     merely doing her job and/or other legally insufficient
     rationales; Defendants’ repeated failure to seriously

                                   10
     Case 3:19-cv-01912-AWT Document 60 Filed 02/12/21 Page 11 of 12



     address Plaintiff’s complaints documenting an unhealthy
     work environment in violation of Defendants’ own policies
     and applicable law; and Defendants’ failure to carry out a
     proper investigation based on Plaintiff’s myriad
     complaints.

(Pl.’s Mem. of Law in Opp. to Def.’s Partial Mot. to Dismiss,

ECF No. 45, at 37-38)(internal citations omitted). However,

nowhere in any of this summary does the plaintiff allege facts

that could support a conclusion that the defendant interfered

with a contractual right.

     Finally, the court agrees with the defendant that “[t]o the

extent Plaintiff alleges that MetLife violated the implied

covenant of good faith and fair dealing inherent in an at-will

employment relationship by constructively discharging her on the

basis of her race, Plaintiff still fails to state a claim

because she admits she remains employed at MetLife. (Compl., ¶

69 (Plaintiff is on long-term disability leave).) Accordingly,

she could not have been constructively discharged.” (Partial

Mot. to Dismiss, at 5 n.2). See Timbie v. Eli Lilly & Co., No.

3:08CV00979 (PCD), 2010 WL 9067050, at *14 (D. Conn. July 14,

2010) (“Plaintiff has not resigned and is still employed by

[d]efendant. . . . As such, [p]laintiff has no claim for relief

under a constructive discharge theory . . . .”); Tavoloni v.

Mount Sinai Med. Ctr., 98-9640, 1999 U.S. App. LEXIS 24378, at

*6 (2d Cir. Oct. 1, 1999) (“Tavoloni is still employed by Mt.

Sinai; he has not been discharged, actually or constructively.”)

                                   11
     Case 3:19-cv-01912-AWT Document 60 Filed 02/12/21 Page 12 of 12



     It is so ordered.

     Dated this 12th day of February 2021, at Hartford,

Connecticut.




                                                  /s/ AWT
                                              Alvin W. Thompson
                                        United States District Judge




                                   12
